EXHIBIT 10.2
 


INTELLECTUAL PROPERTY SECURITY AGREEMENT


This Intellectual Property Security Agreement is entered into as of April 10,
2012 by and between SILICON VALLEY BANK, a California corporation, with a loan
production office located at 275 Grove Street, Suite 2-200, Newton,
Massachusetts 02466 (“Bank”) and ZOOM TELEPHONICS, INC., a Delaware corporation,
with its principal place of business at 207 South Street, Boston, Massachusetts
02111 (“Grantor”).


RECITALS


A.           Bank has agreed to make certain advances of money and to extend
certain financial accommodations to Grantor (the “Loans”) in the amounts and
manner set forth in that certain Loan and Security Agreement by and between Bank
and Grantor dated of even date herewith (as the same may be amended, modified or
supplemented from time to time, the “Loan Agreement”; capitalized terms used
herein are used as defined in the Loan Agreement).  Bank is willing to make the
Loans to Grantor, but only upon the condition, among others, that Grantor shall
grant to Bank a security interest in its Copyrights, Trademarks, Patents, and
Mask Works (as each term is described below) to secure the obligations of
Grantor under the Loan Agreement.
 
B.           Pursuant to the terms of the Loan Agreement, Grantor has granted to
Bank a security interest in all of Grantor’s right, title and interest, whether
presently existing or hereafter acquired, in, to and under all of the
Collateral.
 
NOW, THEREFORE, for good and valuable consideration, receipt of which is hereby
acknowledged, and intending to be legally bound, as collateral security for the
prompt and complete payment when due of its obligations under the Loan
Agreement, Grantor hereby represents, warrants, covenants and agrees as follows:
 
AGREEMENT


To secure its obligations under the Loan Agreement, Grantor grants and pledges
to Bank a security interest in all of Grantor’s right, title and interest in, to
and under its intellectual property (all of which shall collectively be called
the “Intellectual Property Collateral”), including, without limitation, the
following:
 
1. Any and all copyright rights, copyright applications, copyright registrations
and like protections in each work of authorship and derivative work thereof,
whether published or unpublished and whether or not the same also constitutes a
trade secret, now or hereafter existing, created, acquired or held, including
without limitation those set forth on Exhibit A attached hereto (collectively,
the “Copyrights”);
 
2. Any and all trade secrets, and any and all intellectual property rights in
computer software and computer software products now or hereafter existing,
created, acquired or held;
 
3. Any and all design rights that may be available to Grantor now or hereafter
existing, created, acquired or held;
 
4. All patents, patent applications and like protections including, without
limitation, improvements, divisions, continuations, renewals, reissues,
extensions and continuations-in-part of the same, including without limitation
the patents and patent applications set forth on Exhibit B attached hereto
(collectively, the “Patents”);
 
 
1

--------------------------------------------------------------------------------

 
 
5. Any trademark and servicemark rights, whether registered or not, applications
to register and registrations of the same and like protections, and the entire
goodwill of the business of Grantor connected with and symbolized by such
trademarks, including without limitation those set forth on Exhibit C attached
hereto (collectively, the “Trademarks”);
 
6. All mask works or similar rights available for the protection of
semiconductor chips, now owned or hereafter acquired, including, without
limitation those set forth on Exhibit D attached hereto (collectively,
the  “Mask Works”);
 
7. Any and all claims for damages by way of past, present and future
infringements of any of the rights included above, with the right, but not the
obligation, to sue for and collect such damages for said use or infringement of
the intellectual property rights identified above;
 
8. All licenses or other rights to use any of the Copyrights, Patents,
Trademarks, or Mask Works and all license fees and royalties arising from such
use to the extent permitted by such license or rights;
 
9. All amendments, extensions, renewals and extensions of any of the Copyrights,
Trademarks, Patents, or Mask Works; and
 
10. All proceeds and products of the foregoing, including, without limitation,
all payments under insurance or any indemnity or warranty payable in respect of
any of the foregoing.
 
This security interest is granted in conjunction with the security interest
granted to Bank under the Loan Agreement.  The rights and remedies of Bank with
respect to the security interest granted hereby are in addition to those set
forth in the Loan Agreement and the other Loan Documents, and those which are
now or hereafter available to Bank as a matter of law or equity.  Each right,
power and remedy of Bank provided for herein or in the Loan Agreement or any of
the Loan Documents, or now or hereafter existing at law or in equity shall be
cumulative and concurrent and shall be in addition to every right, power or
remedy provided for herein and the exercise by Bank of any one or more of the
rights, powers or remedies provided for in this Intellectual Property Security
Agreement, the Loan Agreement or any of the other Loan Documents, or now or
hereafter existing at law or in equity, shall not preclude the simultaneous or
later exercise by any person, including Bank, of any or all other rights, powers
or remedies.
 


[Signature page follows.]
 
 
2

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have caused this Intellectual Property Security
Agreement to be duly executed by its officers thereunto duly authorized as of
the first date written above.
 

      GRANTOR:             Address of Grantor:     ZOOM TELEPHONICS, INC.      
     
207 South Street
  By:
/s/ Frank Manning 
 
Boston, Massachusetts 02111
  Name:
Frank Manning
 
 
  Title:
President and CEO
  Attn: ___________________________________        

 
 

      BANK:             Address of Bank:       SILICON VALLEY BANK            
275 Grove Street, Suite 2-200
  By:
/s/ Kate Leland
 
Newton, Massachusetts 02466
  Name:
Kate Leland
 
 
  Title:
Vice President
  Attn: Ms. Kate Leland        

 
 
3

--------------------------------------------------------------------------------

 

EXHIBIT A


Copyrights



Description
 
Registration/
Application
Number
   
Registration/
Application
Date
                   
NONE
                                                                               
                                                                               
                                                                       

 
 
A-1

--------------------------------------------------------------------------------

 

EXHIBIT B


Patents


SEE ATTACHED





                                                                       

 
 
B-1

--------------------------------------------------------------------------------

 

EXHIBIT C


Trademarks


SEE ATTACHED











                                   

 
 
C-1

--------------------------------------------------------------------------------

 

EXHIBIT D


Mask Works



Description
 
Registration/
Application
Number
   
Registration/
Application
Date
                   
NONE
                                                                               
                                                                               
                                                                       

 
 
D-1
 